DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9, 16, 17 are objected to because of the following informalities:  The claims have multiple recitations of “a said substantially…” the “a” should be deleted in each instance. Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 10 be found allowable, claims 18 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards “forming an aircraft nacelle thrust reverser inner fixed structure skin;” however upon completion of the method one of ordinary skill in the art obtains a workpiece in “a substantially concave third shape.” The claim does not clearly set forth that the workpiece in the substantially concave third shape is the aircraft nacelle thrust reverser inner fixed structure skin.”
Claim 1 recites “a first and second dozer block” on line 7 which appears to require only a single element i.e. block and then on lines 9 and 13, respectively recites “said first dozer block” and “said second dozer block.” Therefore, it is unclear what is required by the limitation on line 7. However, for purposes of examination, it is understood that two separate elements are required “a first dozer block” and “a second dozer block.”
Claim 6 recites: “comprising stretching said sheet of metal in the spanwise direction on a skin press machine.” It would appear this claim is trying to further define the “stretching” step set forth in claim 1; however it is not clear if the “skin press machine” is meant to encompass the “stretch form mandrel” that completes the stretching in claim 1 or if the “mandrel” and the “press machine” are two separate devices for completing the stretching.
Claim 7 recite: “comprising stretching said workpiece on a skin press machine.” It is unclear if this limitation is an additional stretching step performed after the stretching step of the sheet of metal in claim 1 because the stretching step in claim 1 plastically deforms the “sheet of 
Claim 10 is directed towards “forming an aircraft nacelle thrust reverser inner fixed structure skin;” however upon completion of the method one of ordinary skill in the art obtains a workpiece in “a substantially concave second shape.” The claim does not clearly set forth that the workpiece in the substantially concave second shape is the aircraft nacelle thrust reverser inner fixed structure skin.”
Claims 14 recite: “comprising stretching said sheet of metal in the spanwise direction on a skin press machine.” It would appear this claim is trying to further define the “stretching” step set forth in claim 10; however it is not clear if the “skin press machine” is meant to encompass the “stretch form mandrel” that completes the stretching in claim 10 or if the “mandrel” and the “press machine” are two separate devices for completing the stretching.
Claim 15 recite: “comprising stretching said workpiece on a skin press machine.” It is unclear if this limitation is an additional stretching step performed after the stretching step of the sheet of metal in claim 10 because the stretching step in claim 10 plastically deforms the “sheet of metal” in to “a workpiece.” It is further noted that should this claim intend to further define the stretching step of claim 10 then the rejection in claim 14 would apply to claim 15 as well.
Claim 18 is directed towards “forming producing metal skins having convex and concave curvatures;” however upon completion of the method one of ordinary skill in the art obtains a workpiece in “a substantially concave second shape.” The claim does not clearly set forth that the workpiece in the substantially concave second shape is the metal skins having convex and concave curvatures. Additionally, the preamble appears to refer to multiple workpieces, but the body of the claim appears to refer to a single workpiece.
Claim 20 recites: “wherein the method yields an aircraft nacelle thrust reverser inner fixed structure skin” – it is unclear how this limitation further limits the method of claim 18 – for instance, what action occurs to yield the “ an aircraft nacelle thrust reverser inner fixed structure skin.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciranna (US Patent 6,272,897).
With regards to claim 10, Ciranna discloses a method of forming an aircraft nacelle thrust reverser inner fixed structure skin, the method comprising:
a)    stretching a sheet of metal (75) on a stretch form mandrel (70) in a spanwise direction about a chordwise central axis, whereby said sheet of metal is plastically deformed into a workpiece having a substantially convex first shape, opposed first and second ends, and opposed first and second edges, as seen in Figure 7;
b)    positioning a first dozer block (110) over said workpiece, as seen in Figure 8;

With regards to claims 14 and 15, as best understood, Ciranna discloses that the stretching is completed on a skin press machine, as seen in at least Figure 6 and Column 9, lines 9-15.
With regards to claim 16, Ciranna discloses further comprising trimming said workpiece that includes said substantially concave second shape to a final shape [Column 13, lines 25-30].
With regards to claim 18, Ciranna discloses stretch-forming method for producing metal skins having convex and concave curvatures, the method comprising:
a)    stretching a sheet of metal (75) on a stretch form mandrel (70) in a spanwise direction about a chordwise central axis, whereby said sheet of metal is plastically deformed into a workpiece having a substantially convex first shape, opposed first and second ends, and opposed first and second edges;
b)    positioning a first dozer block (110) over said workpiece;
c)    moving a first articulating jaw (80 or 85) that is gripping said opposed first edge in a direction that stretches said workpiece about said first dozer block (110), whereby said workpiece is plastically deformed into a substantially concave second shape about an axis that is substantially parallel to said chordwise central axis [as seen in Figure 9, although jaws 80 
With regards to claim 20, as best understood, Ciranna discloses wherein the method yields an aircraft nacelle thrust reverser inner fixed structure skin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciranna.
Ciranna discloses a first dozer block (110), a first articulating jaw (80) and a second articulating jaw (85). Ciranna discloses the invention substantially as claimed except for a second dozer block. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the single block 110 into two separate blocks, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). This modification to Ciranna is depicted below in annotated Figure 9 and the movement of second jaw 85 [not depicted in Figure 9, but clearly described as used in Figure 9 via Column 9, lines 20-30] would plastically deform the workpiece into a substantially concave third shape about an axis that is substantially parallel to said chordwise central axis, as required by the claims.


    PNG
    media_image1.png
    266
    608
    media_image1.png
    Greyscale

Annotated Figure 9 from Ciranna

claims 6 and 7, as best understood, Ciranna discloses that the stretching is completed on a skin press machine, as seen in at least Figure 6 and Column 9, lines 9-15.
With regards to claim 8, Ciranna discloses further comprising trimming said workpiece that includes said substantially concave second shape to a final shape [Column 13, lines 25-30].

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ciranna in view of McGownan (US Patent 5,115,661).
Ciranna discloses the invention substantially as claimed except for further comprising perforating said sheet of metal with a plurality of predetermined holes. McGownan is relied upon to teach perforating the workpiece 31 in order to inhibit buckling of the workpiece during stretching [Column 5, lines 1-12].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perforate the workpiece of Ciranna with a plurality of holes in order to inhibit buckling of the workpiece during stretching, as taught by McGowan.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ciranna in view of Stewart (US Patent 7,340,933).
Ciranna discloses the invention substantially as claimed except for further comprising thermally treating said workpiece before positioning said first dozer block over said workpiece. Stewart is relied upon to teach that workpiece 30 is thermally treated before final stretch forming to relieve stresses within the workpiece and stabilize the shape [Column 6, lines 17-27]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to thermally treat the workpiece of Ciranna before .

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciranna in view of Polen et al. (hereafter “Polen”) (US 2007/0102493).
Ciranna discloses the invention substantially as claimed except for further comprising thermally treating said workpiece after stretching the workpiece to have said substantially concave second shape. Polen is relied upon further processing including heat treatment after stretch forming [paragraph 0065]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to thermally treat the workpiece after stretching the workpiece to have said substantially concave second shape because the use of a known technique yields predictable results; such as, increase hardness of the material, requiring only routine skill in the art.   [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further discloses the state of the art:
US Patent 5,771,730 discloses a method for stretch forming with jaws 4 and 5, mandrel 3 and block 15 as seen in at least Figure 3.
US Patent 4,698,995 discloses a method for stretch forming with jaws 20 and 23, mandrel 31 and block 32 as seen in at least Figure 7.
US 2004/0148997 discloses a method for stretch forming with jaws 50 and 51, mandrel 3 and block 7 as seen in at least Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TERESA M EKIERT/Primary Examiner, Art Unit 3725